Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/6/2021 has been entered.

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 6/17/2016 is acknowledged. 
Claims 1-3, 5-9, 17-18, 25 and 27-28 are under examination.
Priority
This application is a DIV of 12/307,684 (filed 1/6/2009) PAT 8968994 which is a 371 of PCT/SG07/00201 (filed 7/6/2007) which claims benefit of 60/818,780 (filed 7/6/2006).


Withdrawal of Rejections:
In view of amended claim and applicant’s arguments, the rejections under 35 USC 102(b) are hereby withdrawn.

Maintenance of Rejections (including modifications):

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are 
Claims 1-3, 5-9, 17-18, 25 and 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwartz in view of Hillegas (USPN6214618).
Schwarts teaches a cell culture system with gelatin/poly-L-lysine coating (page 519, left column, 3rd full paragraph++). For Claims 1, 3, 8, and 25: the reference teaches a cell culture system comprising pluripotent stem cells (undifferentiated NTera2, a human pluripotent/stem cells, page 518, left column, 2nd full paragraph, line 6++, claims 8 and 29) on a positively-charged support surface: gelatin/poly-L-lysine-coated dishes (page 519, left column, 3rd full paragraph++) said positively-charged support surface essentially free of feeder cells (page 518, left column, 2nd full paragraph, line 9++), wherein the pluripotent stem cells express Oct4, Tra 1-60, SSEA4 and Tra 1-81 (page 520, right column, 2nd full paragraph++ and page 521, Table 1, for claim 25). For claims 5-6, the reference teaches extracellular matrix component: laminin and/or collagen (page 528, Fig. 3, legend, line 6++). For claims 7 and 27, the pluripotent stem cells are in a cluster of two or more cells (page 525, Fig. 2A-B) which is also read as cells of aggregate cell culture. For claims 9 and 17, the pluripotent stem cells: are human embryonic stem cells: NTera2: a human embryonal carcinoma stem cell line (page 518, left column, 2nd full paragraph, line 6++). For claim 28, the reference teaches the human pluripotent stem cells: are culture for at least 7 days: day 12, day 22 (page 525, Fig. 2A-B and 2D). 
Schwartz does not explicitly teach the positively charged support surface comprises a microcarrier bound with tri-methylamine as recited in claims 1-2, synthetically derived ECM component as recited in claim 18.
Hillegas teaches a tri-methylamine coated surface as a cell culturing system (col. 1, line 18++) with a tri-methylamine exterior (col. 4, line 5++) to facilitates cell attraction and attachment wherein the bead is autoclavable (col. 4, line 39++); the trimethylamine microcarriers further coated with collagen (col. 6, Example 1, line 27++) or synthetic ECM component (col. 6, line 29++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to modify the method of Schwartz by using tri-methylamine with synthetic ECM component in a cell culture system.

An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various components of the claimed product and use of tri-methylamine and synthetic ECM component, etc. are routine and known in the art.

Response to Argument
Applicant’s arguments filed 2/5/2021 have been fully considered but they are not persuasive.
Applicant argued that Schwartz does not describe a cell culture system for maintaining pluripotency of stem cell. 
It is the examiner’s position that claim 1 drawn to a system/device, the limitation “wherein the cell culture system maintains pluripotency of the stem cells” only recite intended use of the claimed device without providing structural/patentable limitation to the clamed device. Schwartz teaches the claimed device as described above including culturing undifferentiated NTera2 cells/pluripotent stem cells express Oct4, Tra 1-60 and SSEA4 (page 525, Fig. 2C-D, Day 0 and Fig. 2I, “U” ) with the device. Furthermore, NTera2 cells maintains undifferentiated/ pluripotency without specified condition and co-culture with PA6 (page 525, Fig. 2 I, “U”). 
Applicant argued that nowhere does Hillegas mention that TMA microcarriers would be able to maintain pluripotency of stem cells.
It is the examiner’s position that claim 1 drawn to a system/device, the limitation “wherein the cell culture system maintains pluripotency of the stem cells” only recite intended use of the claimed device without providing structural/patentable limitation to the clamed device. The combination of Schwartz and Hillegas teaches all the claimed structural limitations of the device, wherein Hillegas is cited for the teaching the benefit of facilitating cell attraction and attachment using tri-methylamine surface coated macrocarriers for anticipated success. Furthermore, the combination of Schwartz and Hillegas teaches all claimed components of the 

Conclusion
No claim is allowed. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653